By the Court:
The validity of the order appealed from must be determined altogether by reference to the statute. The power of the Probate Court to appoint a guardian for an insane person under the statute is not defeated or taken away by the fact that such insane person is a married person. And in case the insane person be the wife, there is no rule of law which prefers the husband as such guardian, or forbids the Court to appoint another person to be the guardian, if, in its opinion, the husband is not a fit person to discharge the duties of the guardianship.
Order affirmed.